DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 4 and 7 are pending in this office action.
Claims 1, 4 and 7 have been amended

Response to Arguments
Applicant’s arguments with respect to the amendment filed 4/18/2022 have been considered but they are not persuasive.
Applicant Argues:
On pages 6-10 of the remarks, applicant argues Luo and Papasakellariou fail to disclose "applying a codeword cover to a symbol that is to be transmitted in a narrowband physical uplink shared channel (NP USCH), wherein the symbol to be transmitted in the NPUSCH is a hybrid automatic repeat and request (HARQ) acknowledgement negative acknowledgement (ACK NACK) information signal," and "wherein the first codeword cover is generated in the form of (+1 -1 +1 -1) and is applied based on that the SR needs to be transmitted with the HARQ ACK NACK information signal in the NPUSCH" and "wherein the second codeword cover is generated in the form of (+1 First Named Inventor : Seunggye HWANGAttorney Docket No.: 21613-0241003 / BPP2018-Serial No. : 17/077,7310070USC3; 18ASL190PCO1USO1C1C1Filed : October 22, 2020Page: 10of 11+1 +1 +1) and is applied based on that the SR does not need to be transmitted," as recited in amended claim 1.
In response, the Examiner respectfully disagrees: 
Luo teaches in [0235]-[0236], that an ACK (HARQ/ACK) of bit 1 is encoded with 16 bits of 1s. This is equivalent to applying a cover code of 16 1s to the ACK bit to transmit the ACK as 16 bits. In [0236], Luo teaches that 16 1s (cover code in the form +1 +1 + 1 +1) are transmitted when only ACK is transmitted, i.e. SR is not transmitted and that  {1, −1, 1, −1, 1, −1, 1, −1, 1, −1, 1, −1, 1, −1, 1, −1} (cover code in the form +1 -1 + 1 -1) is transmitted when SR is transmitted with the ACK.
Therefore Luo does suggest "wherein the first codeword cover is generated in the form of (+1 -1 +1 -1) and is applied based on that the SR needs to be transmitted with the HARQ ACK NACK information signal in the NPUSCH" and "wherein the second codeword cover is generated in the form of (+1 First Named Inventor : Seunggye HWANGAttorney Docket No.: 21613-0241003 / BPP2018-Serial No. : 17/077,7310070USC3; 18ASL190PCO1USO1C1C1Filed : October 22, 2020Page: 10of 11+1 +1 +1) and is applied based on that the SR does not need to be transmitted," as recited in amended claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al (US 2020/0022173 A1) in view of Papasakellariou et al (US 2012/0033587 A1).

Regarding Claim 1, Luo teaches a method of performing an uplink transmission by a user equipment in a wireless communication system, the method comprising: 
	applying a codeword cover to a symbol that is to be transmitted in a narrowband physical uplink shared channel (NPUSCH) wherein the symbol to be transmitted in the NPUSCH is a hybrid automatic repeat and request (HARQ) acknowledgment/negative acknowledgment (ACK/NACK) information signal (Luo: Figs. 1 and 2, [0043], [0223], [0236], terminal device applying an orthogonal code sequence to a symbol corresponding to HARQ-ACK/NPUSCH, see also [0046]-[0048]); and 
	transmitting, in the NPUSCH, the symbol to which the codeword cover is applied for the NPUSCH in which the code is applied (Luo: [0043], [0223], [0236], terminal device applying a code to transmit ACK-NACK/NPUSCH), 
	wherein the codeword cover to be applied is determined between a first codeword and a second codeword cover, based on whether a scheduling request (SR) is to be transmitted with the HARQ ACK/NACK information signal in the NPUSCH using a NPUSCH format 2 (Luo: [0043], [0223], [0236], terminal device applying a code to transmit ACK-NACK/NPUSCH; all sixteen 1/second codeword to transmit only ACK without SR and [1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1]/first codeword to transmit ACK with SR),
wherein the first codeword cover is generated in the form of (+1 -1 +1 -1…) and is applied based on that the SR needs to be transmitted with the signal in the NPUSCH (Luo: [0236], using the sequence [1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1] (that is in the form of +1 -1 +1 -1) to transmit ACK with SR), and
wherein the second codeword cover is generated in the form of (+1 +1 +1 +1…) and is applied based on that the SR does not need to be transmitted (Luo: [0236], using all sixteen 1 (that is in the form of +1 +1 +1 +1) to transmit ACK without SR).
Although Luo teaches using two codewords of length 16, Luo does not explicitly disclose using codeword of length 4.
Papasakellariou teaches using codeword of length 4 (Papasakellariou: [0112]).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Luo by using codewords of length 4 to provide a system for simultaneously transmitting information of a first type and information of a second type over a number of symbols using OCC (Papasakellariou: Abstract).
 
Regarding Claim 4, Luo teaches a user equipment (UE) comprising: a transceiver; at least one processor connected to the transceiver and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed by the at least one processor (Luo: Figs. 1 and 12, terminal device), perform operations comprising 
applying a codeword cover to a symbol that is to be transmitted in a narrowband physical uplink shared channel (NPUSCH) wherein the symbol to be transmitted in the NPUSCH is a hybrid automatic repeat and request (HARQ) acknowledgment/negative acknowledgment (ACK/NACK) information signal (Luo: Figs. 1 and 2, [0043], [0223], [0236], terminal device applying an orthogonal code sequence to a symbol corresponding to HARQ-ACK/NPUSCH, see also [0046]-[0048]); and 
	transmitting, in the NPUSCH, the symbol to which the codeword cover is applied for the NPUSCH in which the code is applied (Luo: [0043], [0223], [0236], terminal device applying a code to transmit ACK-NACK/NPUSCH), 
	wherein the codeword cover to be applied is determined between a first codeword and a second codeword cover, based on whether a scheduling request (SR) is to be transmitted with the HARQ ACK/NACK information signal in the NPUSCH using a NPUSCH format 2 (Luo: [0043], [0223], [0236], terminal device applying a code to transmit ACK-NACK/NPUSCH; all sixteen 1/second codeword to transmit only ACK without SR and [1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1]/first codeword to transmit ACK with SR),
wherein the first codeword cover is generated in the form of (+1 -1 +1 -1…) and is applied based on that the SR needs to be transmitted with the signal in the NPUSCH (Luo: [0236], using the sequence [1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1] (that is in the form of +1 -1 +1 -1) to transmit ACK with SR), and
wherein the second codeword cover is generated in the form of (+1 +1 +1 +1…) and is applied based on that the SR does not need to be transmitted (Luo: [0236], using all sixteen 1 (that is in the form of +1 +1 +1 +1) to transmit ACK without SR).
Although Luo teaches using two codewords of length 16, Luo does not explicitly disclose using codeword of length 4.
Papasakellariou teaches using codeword of length 4 (Papasakellariou: [0112]).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Luo by using codewords of length 4 to provide a system for simultaneously transmitting information of a first type and information of a second type over a number of symbols using OCC (Papasakellariou: Abstract)

Regarding Claim 7, Luo teaches an apparatus comprising: at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed by the at least one processor (Luo: Figs. 1 and 12, terminal device), perform operations comprising 
applying a codeword cover to a symbol that is to be transmitted in a narrowband physical uplink shared channel (NPUSCH) wherein the symbol to be transmitted in the NPUSCH is a hybrid automatic repeat and request (HARQ) acknowledgment/negative acknowledgment (ACK/NACK) information signal (Luo: Figs. 1 and 2, [0043], [0223], [0236], terminal device applying an orthogonal code sequence to a symbol corresponding to HARQ-ACK/NPUSCH, see also [0046]-[0048]); and 
	transmitting, in the NPUSCH, the symbol to which the codeword cover is applied for the NPUSCH in which the code is applied (Luo: [0043], [0223], [0236], terminal device applying a code to transmit ACK-NACK/NPUSCH), 
	wherein the codeword cover to be applied is determined between a first codeword and a second codeword cover, based on whether a scheduling request (SR) is to be transmitted with the HARQ ACK/NACK information signal in the NPUSCH using a NPUSCH format 2 (Luo: [0043], [0223], [0236], terminal device applying a code to transmit ACK-NACK/NPUSCH; all sixteen 1/second codeword to transmit only ACK without SR and [1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1]/first codeword to transmit ACK with SR),
wherein the first codeword cover is generated in the form of (+1 -1 +1 -1…) and is applied based on that the SR needs to be transmitted with the signal in the NPUSCH (Luo: [0236], using the sequence [1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1, 1, -1] (that is in the form of +1 -1 +1 -1) to transmit ACK with SR), and
wherein the second codeword cover is generated in the form of (+1 +1 +1 +1…) and is applied based on that the SR does not need to be transmitted (Luo: [0236], using all sixteen 1 (that is in the form of +1 +1 +1 +1) to transmit ACK without SR).
Although Luo teaches using two codewords of length 16, Luo does not explicitly disclose using codeword of length 4.
Papasakellariou teaches using codeword of length 4 (Papasakellariou: [0112]).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Luo by using codewords of length 4 to provide a system for simultaneously transmitting information of a first type and information of a second type over a umber of symbols using OCC (Papasakellariou: Abstract).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478